DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 10, 12, 14, 15, 16, 18, 20, 25, 27, and 29-35 are pending.
Claims 2, 4, 6-9, 11, 13, 17, 19, 21-24, 26, and 28 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of new grounds of rejection, as discussed below. 
Note that MPEP 706.07(b) provides that “The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114  and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.”  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Method claim 30 recites the limitation “a resonant scanner which continuously scans the pulsed laser beam to produce a scan line.”  The limitation at issue is a structural limitation, not a method step.  Accordingly, claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 10, 12, 14, 16, 18, 20, 22, 23, 25, 27, and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendett et al. (US 20040243112 A1, December 2, 2004) (hereinafter “Bendett”) and Spooner et al. (US 20120078240 A1, March 29, 2012) (hereinafter “Spooner”).
	Regarding claims 1, 3, 5, 10, 12, 14, 18, 20, 22, 23, 25, 27, and 29, Bendett teaches a method comprising: directing an ophthalmic surgical femtosecond pulsed laser beam (129, Fig 1) into an intrastromal corneal layer of a patient ([0036] and Fig. 1); wherein at a position delivered to the intrastromal corneal layer, a wavelength of the laser is between 300 nm and 1100 nm (or between 1020 nm and 1065 nm), a pulse frequency of the laser is between 1 and 20 MHz, a pulse width of the laser is between 50 fs and 200 fs (or between 100 fs and 200 fs) (e.g., [0043]-[0049], [0068], [0120], [0133]-[0136] [0146], [0252]); pre-compensating dispersion of the laser beam path (comprising, e.g., 110, 130, Fig. 1); focusing the laser beam into a focal spot in the intrastromal corneal layer ([0051]); wherein a spot 
Bendett does not expressly teach a pulse energy of the laser is between 20 nJ and 200 nJ.  However, Bendett teaches a laser energy of 0.2 nJ ([0043]), 1.2 nJ ([0044]), 10 nJ ([0046]), 1 μJ  ([0034]), and 2 μJ ([0049]).  Note that Applicant seems to overlook the above teachings.  Instead, Applicant focuses solely on Bendett’s teachings of laser energy of 2μJ.  See Remarks at 10.  Applicant asserts, without textual evidence, that Bendett teaches that the per-pulse energy is 2 μJ before it reaches the eye.  The fact that Bendett discloses that “energy is also dissipated throughout the system” ([0073]) does not contravene Bendett’s teaching of the range of possible per-pulse energy of 0.2 nJ ([0043]), 1.2 nJ ([0044]), 10 nJ ([0046]), 1 μJ  ([0034]), and 2 μJ ([0049]) when it reaches the eye.  (Otherwise, Bendett’s teaching of the range of possible per-pulse energy would be too uncertain to be meaningful.)    
Bendett does not teach wherein the focal spots formed by temporally adjacent laser pulses in the pattern overlap.  Spooner teaches wherein the focal spots formed by temporally adjacent laser pulses in the pattern overlap.  See, e.g., [0077] (disclosing “placement of a series of ablation disks of diameter 16 with appropriate positioning, overlap and depth … The minimum radius of curvature achievable in ablation profile 11 is determined by the minimum horizontal overlap 18 of ablation disk features and characteristic depth 14 associated with a single planar ablation disk 10. Ablation profile 11 may also be constructed with a highly localize geometry, for example, as may be optimal for the removal of a small tissue adhesion or non-uniformity in the cornea. Ablation profile 11 may also be constructed with high spatial modulation amplitudes to generate corrections for high order aberrations.”) (emphases added).
Note that Bendett teaches that temporally sequential pulses create spots that are spaced apart, i.e., not overlapping.  The underlying purpose of such temporally sequential non-overlapping spots is to See, e.g., [0011].  Note further that Spooner teaches use of laser beam parameters to avoid significant heating.  See, e.g., [0014] (“The laser sources used generally employ a chirped pulse amplification technique with a large bandwidth lasing medium, such as Ti:S, Nd:glass or Yb:fiber. Typically, the laser pulses energies range from 0.1-10 microJoules, the pulse widths are <1 picosecond, the beam quality is near-diffraction-limited, and the wavelength falls between the NIR and the visible (typ 800-1100 nm) so as to avoid significant heating of water or tissue by linear absorption in the corneal tissue.”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bendett such that the pulse energy of the laser is between 20 nJ and 200 nJ and moving the laser beam to create a pattern of spaced focal spots inside the intrastromal corneal layer to disrupt cells in the intrastromal corneal layer, wherein a spot spacing between focal spots formed by temporally adjacent laser pulses is between 0.02 μm and 1 μm from center to center of adjacent focal spots, and wherein the focal spots formed by temporally adjacent laser pulses in the pattern overlap (as recited in claim 1); wherein an energy for one spot is between 70 nJ and 130 nJ (as recited in claims 14 and 29) in order to make treatment more efficient, avoid significant heating, and achieve highly-localized geometries, as discussed by Spooner.  
Regarding claims 16 and 35, as discussed above, Bendett a system for delivering laser treatment into a cornea of an eye, the system comprising: a laser delivery system configured to deliver a pulsed laser beam to a target in the cornea of the eye, wherein at a position delivered to the cornea, a wavelength of the laser is between 300 nm and 1100 nm, a pulse frequency of the laser is between 1 and 20 MHz, a pulse width of the laser is between 50 fs and 200 fs, a pulse energy of the laser is between 20 nJ and 200 nJ, and the laser beam forms a focal spot in the cornea having a diameter between 0.3 μm and 1.5 μm; an XY-scan device (132, Fig. 1) to move the focal spot; a Z-scan device (e.g., [0052]) to modify a Z location of a focus of the pulsed laser beam in a z direction along an optical axis; and a controller configured to control the XY-scan device and the Z-scan device to focus the pulsed laser beam into a pattern of spaced focal spots (300, Fig. 3) that form a top lenticular incision and a bottom lenticular incision of a lens in the claim 16); further comprising a resonant scanner which continuously scans the pulsed laser beam to produce a scan line, wherein a frequency of the scanning is between 2,000 Hz to 20,000 Hz, and wherein the XY-scan device moves the scan line and the Z-scan device modifies a Z location of the scan line ([0051]-[0053]) (as recited in claim 35).  See, e.g., [0055], [0060]-[0066], and Fig. 7A.  
Regarding claim 30, as discussed above, Bendett in view of Spooner teaches a method for creating a lenticular incision using an ophthalmic surgical laser system, the method comprising the steps of: generating a pulsed femtosecond laser beam; a resonant scanner which continuously scans the pulsed laser beam to produce a scan line; directing the pulsed femtosecond laser beam into a cornea of an eye by, deflecting, by an XY-scan device, the pulsed laser beam, and modifying, by a Z-scan device, a depth of a focus of the pulsed laser beam; and focusing the pulsed laser beam into a focal spot; controlling, by a controller, the resonant scanner, the XY-scan device and the Z-scan device to create a pattern of spaced overlapping focal spots that each have a diameter between 0.9 μm and 1.11 μm, wherein focal spots formed by temporally adjacent laser pulses overlap each other, wherein the pattern of spaced overlapping spots disrupt cells in the cornea a top concave lenticular incision and a bottom concave lenticular incision.
For claims 31-34, as discussed above, Bendett suggests the recited limitations concerning wavelength, pulse frequency, pulse width, pulse energy, spot size, and spot spacing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bendett in view of Juhasz et al. ( US 5993438 A, November 30, 1999) (hereinafter “Juhasz”).
Regarding claim 15, Bendett does not expressly teach the recited scanning frequency.  Juhasz teaches the recited scanning frequency.  See, e.g., 4:56.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Juhasz with that Bendett in order to accommodate the particular requirements of a treatment. 

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson, can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT LUAN/Primary Examiner, Art Unit 3792